U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X)QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2011 ( )TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File No.000-50306 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 13-4167393 (State of Incorporation) (IRS Identification Number) 80 Wall Street, Suite 815 New York, New York 10005 (Address of Principal Executive Offices) Registrant's telephone number, including area code (212) 344-1600 Indicate by a check mark whether the issuer has (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X]No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes []No[] Indicate by a check mark whether the issuer is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer []Accelerated Filer[]Non-Accelerated Filer[] Smaller Reporting Company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes []No [X] State the number of shares outstanding of each of the Registrant's classes of common equity, as of the latest applicable date: 89,453,364 as of March 31, 2011 Item 1. FINANCIAL STATEMENTS (UNAUDITED) HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF March 31, 2011 UNAUDITED INDEX PART I - FINANCIAL INFORMATION PAGE Item 1 – CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Balance Sheets - March 31, 2011 and December 31, 2010 F2-3 Statements of Operations - Three months ended March 31, 2011 and 2010 F4 Statements of Cash Flows - Three months ended March 31, 2011 and 2010 F5-6 Notes to Financial Statements F7-12 - F-1 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US Dollars in thousands As of March 31 As of December 31, Unaudited Audited ASSETS CURRENT ASSETS: Cash and cash equivalents Short-term bank deposits 60 64 Trade receivables (net of allowance for doubtful accounts of $ zero as of March 31, 2011 and December 31,2010) Other accounts receivable Inventories TOTAL CURRENT ASSETS LONG - TERM RECEIVABLES PROPERTY AND EQUIPMENT, NET: Minibars and related equipment Other property and equipment 26 47 TOTAL PROPERTY AND EQUIPMENT OTHER ASSETS: Deferred expenses, net 23 27 Intangible assets 49 50 TOTAL OTHER ASSETS 72 77 TOTAL The accompanying notes are an integral part of the consolidated financial statements. F-2 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US Dollars in thousands (except share data) As of March 31 As of December 31, LIABILITIES AND SHAREHOLDERS' EQUITY Unaudited Audited CURRENT LIABILITIES: Current maturities oflong term loans from related parties 99 93 Current maturities of convertible notes 10 74 Current maturities of long-term loans from others Trade payables Accrued expenses and other current liabilities TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Long-term loans from related parties, net of current maturities Long-term loans from others ,net of current maturities Accrued severance pay, net 51 49 TOTAL LONG-TERM LIABILITIES SHAREHOLDERS' EQUITY: Share capital - Preferred stock of $0.001 par value – 5,000,000 sharesauthorized; zero sharesissued and outstanding as of March 31, 2011 and December 31, 2010; - - Common stock of $0.001 par value – 205,000,000 shares authorized; 89,453,364 shares issued and outstanding as of March 31, 2011 and as of December 31, 2010. 89 89 Additional paid-in capital Accumulated other comprehensive income 57 63 Accumulated deficit TOTAL SHAREHOLDERS' EQUITY TOTAL The accompanying notes are an integral part of the consolidated financial statements. F-3 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS US Dollars in thousands (except share and per share data) For the Three Months Ended March 31, Unaudited Revenues * 709 Cost of revenues: Depreciation Other Gross profit 86 Operating expenses: Research and development Selling and marketing ** (91) General and administrative ** (430) Operating loss Financing expenses and foreign currency translation, net Other income(expenses), net 3 * (132) Loss before taxes on income Benefitfor income taxes - 8 Net loss Basic and diluted net loss per share Number of shares used in computing basic and diluted net loss per share The accompanying notes are an integral part of the consolidated financial statements. *Restated. ** Reclassified. F-4 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS US Dollars in thousands For the Three Months Ended March 31, Unaudited CASH FLOWS FROM OPERATING ACTIVITIES: Net loss Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Increase in accrued severance pay, net 2 10 Interest and linkage differences in regard to shareholders and subsidiaries 36 Provision for deferred income taxes - Capital loss - Changes in assets and liabilities: Increase in inventories Decreasein trade receivables 31 84 Increase (Decrease) in related parties 14 Decrease (increase) in other accounts receivable 7 Increase (Decrease) in trade payables 87 Increase (Decrease) in accounts payable and accrued expenses 77 Net cash used in operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of property and equipment 16 30 Purchases and production of property and equipment Short-term bank deposits, net 3 Net cash used in investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from others Payments of long-term loans to others Payments of long- term loans to related parties - Short-term bank credits - Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents 15 Decrease in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period The accompanying notes are an integral part of the consolidated financial statements. F-5 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS US Dollars in thousands Appendix A - Supplemental disclosure of non-cash investing and financing activities and cash flow information: For the Three Months Ended March 31, Unaudited Non-cash investing and financing activities: Acquisition of property and equipment on short-term credit 34 92 Receivables in regard to property and equipment Cash paid during the period for interest 73 20 Cash paid during the period for income taxes - 1 The accompanying notes are an integral part of the consolidated financial statements. F-6 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 1:-NATURE OF OPERATIONS a. Hotel Outsource Management International, Inc. ("HOMI") was incorporated in Delaware on November 9, 2000. HOMI and its subsidiaries are engaged in the distribution, marketing and operation of computerized minibars in hotels located in the United States, Europe, Israel and Canada. Hereinafter, HOMI and its subsidiaries will be referred to as the "Company". HOMI's common stock has been listed on the Over-the-Counter Bulletin Board since February2004 under the symbol "HOUM.OB." As of February 17, 2011, HOMI’s common stock has been listed on the OTCQB. b. During 2006, the Company commenced its own research and development program aimed at the development of a new range of products. The HOMI® 336 (the "System"), a novel, computerized minibar system designed to increase the accuracy of the automatic billing and reduce the cost of operating the minibars. Further, the HOMI® 330 system, a smaller version of the HOMI® 336, is currently in production. c. Commencing 2009, HOMI has begun to implement a new business model. Under the new business model, the Company sells or receives loans against HOMI minibars, installed or to be installed in various hotels. Under this model, HOMI shall continue to manage and operate these minibars in return for a management fee and profit sharing arrangements. d. During March to June, 2010, HOMI Industries and Best Bar Services Ltd. ("Best Bar"), began to implement the cooperation pursuant to the Memorandum of Understanding they entered into as of 23 September 2009 ("the MOU”), with a partial test installation of Best Bar’s Open Display, Open Access Computerized Minibars, in one Hotel in Israel. Following this test, HOMI has included the Best Bar minibar in its catalogue of minibars, represented as the “HOMI® 232” model. Since then, HOMI has signed agreements with several Hotels for installation of the HOMI® 232. Pursuant to the MOU, the agreed price of each HOMI® 232 is $350, but HOMI purchases the HOMI® 232 from Best Bar for half that price, namely, $175. HOMI then shares its operating profits from HOMI® 232 installations, with Best Bar (operating profits are computed as HOMI’s collection from the hotels, less cost of goods, labor and 8% of the collection as a HOMI management fee), with 60% being retained by HOMI and 40% being paid to Best Bar. In the event of a direct sale of HOMI® 232 Minibars, by HOMI, to hotels or distributers, $350 from the revenues of such sale will be paid to Best Bar as the purchase price of the minibar and the remaining margin will be split 60% to HOMI and 40% to Best Bar. Pursuant to the MOU, HOMI Industries agreed to cooperate with Best Bar in order to register a fixed charge, in Best Bar’s favor, over HOMI® 232 minibars that will be operated by HOMI, to secure HOMI obligations to Best Bar up to an amount of $175 per minibar. The Company includes Best Bar's portion of the operating profit in its cost of revenues. See Note 2d. e. On April 19, 2010, HOMI Europe S.A.R.L. (“HOMI Europe”), which is an indirectly held, wholly owned subsidiary of HOMI, entered into a share sale agreement with Clevo Corporation S.A. (“Clevo”), which is a third party under the control of Mr. Geoffrey Wolf, who was one of the registered and beneficial owners of the HOMI shares. Pursuant to this share sale agreement, HOMI Europe sold to Clevo 100% of the outstanding shares in HOMI - Hotel Outsource Management International (Deutschland) GmbH and 100% of the outstanding shares in HOMI Italia S.R.L., and also assigned to Clevo all of its rights to the shareholder loans which it has previously made to HOMI Italia S.R.L. The effective date for these transactions is April 30, 2010. F-7 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 1:-NATURE OF OPERATIONS (con.) The total purchase price for the shares and for the assignment of the shareholder loans, is $525, on a "no cash, no debt" basis. In the context of this transaction, HOMI – Hotel Outsource Management International (Deutschland) GmbH and HOMI Italia S.R.L. ceased to be affiliated to HOMI. An amount still due, for assets, net at the amount of $ 85, is presented in other accounts receivable. f. HOMI Australia, a subsidiary of HOMI, ceased operating the minibars in Hilton Sydney, the only hotel operated in Australia, and transferred the operation and the minibars installed to the hotel, for up to AUD 435. The amount will be repaid over maximum of 50 monthly payments which will be based on the monthly performance of the hotel as detailed in the agreement. Title in the System shall immediately pass to Hilton, after those repayments, for the nominal price of one AUD. The balance of the debt is presented in the financial statements part at other accounts receivable and part at long term receivables. g. As of March 31, 2011, the Company had $755 in cash, including short term deposits. The Company continues to incur losses ($442 in the three months ended March 31, 2011). In order to implement the Company's basic business plan for completion of the installation of additional minibars, the Company will need additional funds. The Company's preferred method is the new business model, described in item c. above. On October 5, 2010, HOMI Industries Ltd, which is a wholly owned subsidiary of HOMI, entered into a loan agreement with Tomwood Limited, which is a BVI company, a third party company.Pursuant to this agreement, HOMI Industries will receive $2,000. As of March 31, 2011, the company received $1,500 out of the $2,000 mentioned above. Management believes that the above mentioned loan and continued efforts to reduce corporate expenses will provide sufficient cash for the ongoing operations of the company for the next twelve months. F-8 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 2:-SIGNIFICANT ACCOUNTING POLICIES AND BASIS OF PRESENTATION a. Basis of Presentation The accompanying consolidated financial statements are presented in accordance with Form 10-Q and item 310 under subpart A of Regulation S-B.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments (consisting of normal and recurring adjustments) necessary for a fair presentation have been included. Operating results for the three months ended March 31, 2011 are not necessarily indicative of the results that may be expected for the year ended December 31, 2011. The accompanying interim consolidated financial statements and the notes thereto should be read in conjunction with the Company's audited consolidated financial statements as of and for the year ended December 31, 2010 included in the Company's Form 10-KSB filed March 30, 2011. b. Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. The reported amounts of revenues and expenses during the reporting period may be affected by the estimates and assumptions management is required to make.Estimates that are critical to the accompanying consolidated financial statements relate principally to depreciation and recoverability of long lived assets.The markets for the Company’s products are characterized by intense price competition, rapid technological development, evolving standards and short product life cycles; all of which could impact the future realization of its assets. Estimates and assumptions are reviewed periodically and the effects of revisions are reflected in the period that they are determined to be necessary.It is at least reasonably possible that management’s estimates could change in the near term with respect to these matters. c. Financial statements in U.S. dollars The majority of the Company's sales are in U.S. dollars or in dollar linked currencies. In addition, the majority of the Company's financing is received in U.S. dollars. Accordingly, the Company has determined the U.S. dollar as the currency of its primary economic environment and thus, its functional and reporting currency. Non-dollar transactions and balances have been remeasured into US dollars in accordance with Statement of Financial Accounting Standard No. 52 "Foreign Currency Translation" ("SFAS No. 52"). All transaction gains and losses from the re-measurement of monetary balance sheet items denominated in non-dollar currencies are reflected in the statements of operations as financial income or expenses, as appropriate. The financial statements of foreign subsidiaries, whose functional currency is not the U.S. dollar, have been translated into U.S. dollars in accordance with FAS No. 52. All balance sheet accounts have been translated using the exchange rates in effect at the balance sheet date. Statements of operations amounts have been translated using the average exchange rate for the period. F-9 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 2:-SIGNIFICANT ACCOUNTING POLICIES AND BASIS OF PRESENTATION (cont.) d. Principles of consolidation and number of minibars The consolidated financial statements include the accounts of HOMI and its active subsidiaries listed below, which are fully owned by HOMI: Number of Minibars Operated Subsidiary Name Area HOMI Industries Ltd. (1) Israel HOMI Israel Ltd. (3) Israel HOMI USA, Inc. and HOMI Canada, Inc. (4) U.S.A. and Canada HOMI Europe SARL (2) Europe A quantity of minibars are owned by HOMI Industries and rented to the subsidiaries. As of March 31, 2011 the minibars are located as follows: HOMI U.S.A. HOMI Israel Ltd. Europe Total Number of minibars Through subsidiaries in France and the U.K (including a branch in Spain). Until April 2010, including Italy and Germany (1,371 minibars). Not including 276 units of HOMI® 232 shared operated minibars in France and 250 units in Spain not yet operated. See Note 1d. Not including 825 units of HOMI® 232 shared operated minibars in Israel but not yet operated. See Note 1d. Includes 246 units of HOMI® 232 shared operated minibars. See Note 1d. e. Concentrations of Credit Risk and Fair Value of Financial Instruments The financial instruments of the Company consist mainly of cash and cash equivalents, short-term bank deposits, trade receivables, other accounts receivable, short-term bank credit, trade payables, other accounts payable and notes payable to shareholders and others. In view of their short term nature, the fair value of the financial instruments included in working capital of the Company is usually identical, or close, to their carrying values. The fair values of long-term notes payable also approximates their carrying values, since such notes bear interest at rates that management believes is approximately the same as prevailing market rates. Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents, and trade receivables. The majority of the Company's cash and cash equivalents are invested in interest bearing U.S. dollar and U.S. dollar-linked instruments or in NIS and Euro interest bearing deposits with major Israeli, U.S. and European banks. Such deposits in the United States may be in excess of insured limits and are not insured in other jurisdictions. Management believes that the financial institutions that hold the Company's investments are financially sound, and accordingly, minimal credit risk exists with respect to these investments. F-10 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 2:-SIGNIFICANT ACCOUNTING POLICIES AND BASIS OF PRESENTATION (cont.) f. Exchange rates Exchange and linkage differences are charged or credited to operations as incurred. Exchange rates: March 31, December 31, New Israeli Shekel (NIS) Euro (EU) Australian Dollar (AU$) Pound Sterling (GBP) Three Months Ended March 31, Increase (Decrease) in Rate of Exchange: NIS 1.77% (1.70) % EU 6.50% (6.76) % AU$ 1.57 % 1.73 % GBP 3.94 % (6.68) % g. Restatement The Company restated its financial statements for the three months ended March 31, 2010 in order to more accurately reflect the consequences of an agreement signed in Australia, as follows: Prior to Restatement Change After Restatement Revenues General and administrative expenses *(449) 19 Other expenses * Reclassified. F-11 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 3:-RELATED PARTY TRANSACTIONS During the three months ended March 31, 2010 and 2009, the Company incurred various related party expenses as follows: ThreeMonths Ended March 31, Description Unaudited Directors' Fees and Liability Insurance 10 11 Consulting and Management Fees Financial Expenses 18 9 Totals F-12 ITEM 2. MANAGEMENTS' DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION The following discussion and analysis provides information that we believe is relevant to an assessment and understanding of our financial condition as of March 31, 2011 and our results of operations for the three months ended March 31, 2010 and 2011. The following discussion should be read in conjunction with the financial statements for such periods as well as our financial statements included in our December 31, 2010 10-K filed with the Securities and Exchange Commission on March 30, 2011. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.These statements relate to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or out industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated and prepared in US Dollars and are prepared in accordance with accounting principles generally accepted in the United States of America. As used in this quarterly report, the term "HOMI" means Hotel Outsource Management International, Inc. The terms, the “Company”, “we”, “us”, “our” means Hotel Outsource Management International, Inc and its subsidiaries, unless otherwise indicated. Critical Accounting Policies and Estimates In connection with the issuance of Securities and Exchange Commission FR-60, the following disclosure is provided to supplement the Company’s accounting policies in regard to significant areas of judgment. Management of the Company is required to make certain estimates and assumptions during the preparation of consolidated financial statements in accordance with accounting principles generally accepted in the United States. These estimates and assumptions impact the reported amount of assets and liabilities and disclosures of contingent assets and liabilities as of the date of the consolidated financial statements. These estimates also impact the reported amount of net earnings during any period. Actual results could differ from those estimates. Because of the size of the financial statement elements to which they relate, some of our accounting policies and estimates have a more significant impact on our financial statements than others. 14 Revenue Recognition, Accounts Receivable and Allowance for Doubtful Accounts Revenues from product sales derived from outsource activity under the exclusive long-term revenue sharing agreements with hotels, net of the hotel’s portion, and revenues from disposal of minibars are recognized in accordance with Staff Accounting Bulletin No. 101 "Revenue Recognition in Financial Statements" ("SAB No. 101") and SAB No. 104 when delivery has occurred, persuasive evidence of an arrangement exists, the vendor’s fee is fixed or determinable and collectibles is probable. Revenues from sales of minibars are recognized in compliance with the conditions designated in SAB No. 104, as mentioned above. Sales of minibars that are classified as refinancing arrangements are shown as long-term loans to be repaid in accordance with terms of the agreement as required in FAS 13 "Accounting for Leases". Our payment terms are normally net 15 to 30 days from invoicing. We evaluate our allowance for doubtful accounts on a regular basis through periodic reviews of the collectability of the receivables in light of historical experience, adverse situations that may affect our customers’ ability to repay, and prevailing economic conditions. This evaluation is inherently subjective, as it requires estimates that are susceptible to significant revision as more information becomes available. We perform ongoing credit evaluations of our customers and generally do not require collateral because (1) we believe we have certain collection measures in-place to limit the potential for significant losses, and (2) because of the nature of customers comprising our customer base. Accounts receivable are determined to be past due based on how recently payments have been received and bad debts are charged in the form of an allowance account in the period the receivables are deemed uncollectible. Receivables are written off when we abandon our collection efforts. To date, we have not experienced any material losses. An allowance for doubtful accounts is provided with respect to those amounts that we have determined to be doubtful of collection. No allowance was deemed necessary as of March 31, 2011 and 2010. Long-Lived Assets We assess the recoverability of the carrying value of long-lived assets periodically. If circumstances suggest that long-lived assets may be impaired, and a review indicates that the carrying value will not be recoverable, as determined based on the projected undiscounted future cash flow, the carrying value is reduced to its estimated fair value. The determination of cash flow is based upon assumptions and forecasts that may not occur. As of December 31, 2010 the Company’s balance sheet includes $4,169,000 of fixed assets, net.As of March 31, 2011, our balance sheet included $4,180,000 of fixed assets net. The Company has completed its impairment test for the three months ended March 31, 2011 and has concluded that no impairment write-off is necessary. Financial Statements in US dollars: The majority of HOMI's sales are in U.S. dollars or in dollar linked currencies. In addition, the majority of our financing is received in U.S. dollars. Accordingly, we have determined the U.S. dollar as the currency of its primary economic environment and thus, its functional and reporting currency. Non-dollar transactions and balances have been remeasured into U.S. dollars in accordance with Statement of Financial Accounting Standard No. 52 "Foreign Currency Translation" ("SFAS No. 52"). All transaction gains and losses from the remeasurement of monetary balance sheet items denominated in non-dollar currencies are reflected in the statements of operations as financial income or expenses, as appropriate. 15 The financial statements of foreign subsidiaries, whose functional currency is not the U.S. dollar, have been translated into US dollars. All balance sheet accounts have been translated using the exchange rates in effect at the balance sheet date. Statements of operations amounts have been translated using specific exchange rates or the average exchange rate for the period. The resulting translation adjustments are not included in determining net income (loss) but are reported in a separate component of accumulated other comprehensive income (loss) in shareholders’ equity. Investments in Affiliates: The investment in companies over which the Company can exercise significant influence is presented using the equity method of accounting. The Company generally discontinues applying the equity method when its investment (including advances and loans) is reduced to zero and it has not guaranteed obligations of the affiliate or otherwise committed to provide further financial support to the affiliate. Where the Company’s share of an affiliate’s losses is greater than the investment in such an affiliate and in which the Company has guaranteed obligations of the affiliate, the excess amount is presented as a liability. OVERVIEW Hotel Outsource Management International, Inc. (“HOMI”) is a multi-national service provider in the hospitality industry, supplying a range of services in relation to computerized minibars that are primarily intended for in-room refreshments. In addition, we manufacture and install our own proprietary computerized minibar, the HOMI® 336 and HOMI® 330. HOMI is a holding company for several subsidiaries which market and operate computerized minibars in hotels located in the United States, Canada, Europe, Israel and Australia. HOMI was incorporated in Delaware on November 9, 2000 under the name Benjamin Acquisitions, Inc. Our core activities focus on operating, servicing and marketing computerized minibars located in upscale hotels throughout the world. We believe that by using the appropriate equipment, including technologically advanced computerized minibars, we are able to materially improve the performance of the minibar departments, thereby improving the hotel’s bottom line. For some years now, the hotel industry has been focusing on outsourcing many of the functions related to its key activities, in order to increase efficiency and lower fixed costs. We offer our customers a number of solutions that are designed to meet this need, in relation to the minibar departments, ranging from consultation and supervision services, all the way to full outsource installation and operation arrangements. Whether we are consulting to the hotel, or managing the entire minibar department, we focus on hands-on, expert and dedicated management, on-site supervision, and disciplined implementation of specialized procedures which we have developed, in order to achieve our goals and improve the department’s performance.Using these methods, we already manage many thousands of minibars for our customers, who are spread over five continents around the world. We have been doing business since 1997 through various subsidiaries. The current corporate structure, in which we are a holding company for various subsidiaries around the world, has been in place since 2001. Our common stock has been listed on the Over-the-Counter Bulletin Board or "OTC Bulletin Board" since February 2004 under the symbol "HOUM.OB."It is currently listed on the OTCQB Sheets. 16 COSTS AND EXPENSES Costs and expenses incurred in our outsource operations are generally as follows, but can vary depending on the circumstances and the nature and terms of specific agreements with customers: The purchase and / or manufacturing of the minibar systems to be installed in hotels; this capital expense is charged to property and equipment and depreciated over a period of ten years; The purchase of the consumables to be placed in the minibars; we purchase these products from various vendors; sometimes the customer will purchase the alcoholic beverages to be placed in the minibars and we reimburse the customer for such purchases; Labor costs relating to the minibar attendants; General and Administrative, and Marketing expenses; Maintenance costs relating to the minibar systems; Finance expenses. RESULTS OF OPERATIONS - THREE MONTHS ENDED MARCH 31, 2, 2010. REVENUES For the three months ended March 31, 2011 and 2010, HOMI had revenues of $710,000 and $709,000*, respectively, an increase of $1,000 or 0.1 %. These revenues arise primarily from the sale of refreshments in the minibars. For the three months ended March 31, 2011, our three largest customers accounted for approximately 30.65 % of our total revenues. During the same period of 2010, our three largest customers collectively accounted for 28.98 % of our total revenues. *restated, see note 2G to the Financial Reports GROSS PROFIT Gross profit, before consideration of depreciation expense, increased from $ 283,000 for the three months ended March 31, 2010 to $ 290,000, for the three months ended March 31, 2011.Gross profit margin, before consideration of depreciation expense, increased from 39.9 % to 40.8 %. Gross profit, after consideration of depreciation expense, increased from $86,000 for the three months ended March 31, 2010 to $ 124,000, for the three months ended March 31, 2011.Gross profit margin decreased from 12.1 % to 17.5 %. The improvement in Gross Profit margin is mainly due to the fact that the new HOMI® minibars installed are earning increased revenue and profit. 17 COSTS OF REVENUES Cost of Revenues, before consideration of depreciation expense, for the three months ended March 31, 2010 and 2011 were $ 426,000 and $420,000, respectively, a decrease of $ 6,000 or 1.4 %. Depreciation expense for the three months ended March 31, 2010 and 2011 approximated $ 197,000 and $166,000, respectively, a decrease of $31,000, or 4.4 %.As a percentage of revenues, depreciation expense decreased from 27.8 % to 23.4 %. The decrease in depreciation expense is primarily due to the fact that the number of minibars we operate decreased in the first quarter of 2011 as compared to the first quarter of 2010. RESEARCH AND DEVELOPMENT During 2006, HOMI commenced its own research and development program aimed at the development of a new range of products. TheHOMI® 336, a novel, computerized minibar system designed to increase the accuracy of automatic billing, was the first of the new range of products, the research and development of which, was completed in 2007. The research and development of an additional product, HOMI® 330, was completed in 2009.In 2010 we incurred additional expenses to improve the production and functionality of the minibars. Total research and development expenses for the three months ended March 31, 2010 were $36,000, and $ 26,000 for the three months ended March 31, 2011. OPERATING EXPENSES General and Administrative expenses decreased from $430,000 * for the three months ended March 31, 2010 to $ 363,000 for the three months ended March 31, 2011, or by18.5 %. As a percentage of revenues, general and administrative expenses decreased from 60.6 % to 51.1 %. This decrease is due to cost reduction and ongoing saving efforts in general and administrative expenses. Selling and Marketing expenses increased from $ 91,000 for the three months ended March 31, 2010 to $94,000 for the three months ended March 31, 2011, or by 3.2%, primarily as a result of the marketing efforts. *restated, see note 2G to the Financial Reports FINANCIAL INCOME (EXPENSES) For the three months ended March 31, 2010 we had financial expenses (net) of $ 97,000 and for the three months ending March 31, 2011, we had financial expenses (net) of $ 86,000. OTHER INCOME (EXPENSES) For the three months ended March 31, 2010 and 2011 we had other expenses (income ) of $132,000 * and $(3,000), respectively. *restated, see note 2G to the Financial Reports 18 NET INCOME (LOSS) As a result of the above, for the three months ended March 31, 2010 and 2011 we had a net loss of $692,000 * and $442,000, respectively. *restated, see note 2G to the Financial Reports LIQUIDITY AND CAPITAL RESOURCES Since our inception, we have been dependent on investment capital as our primary source of liquidity. We had an accumulated deficit at March 31, 2011 of $ 8,158,000. During the three months ended March 31, 2011, we had net loss of $442,000. Our financing activities resulted in cash of approximately $393,000 during the three months ended March 31, 2011 during the three months ended March 31, 2011 we used cash in the amount of $229,000. On March 31, 2011, we have long term liabilities of approximately $2,821,000 which are comprised of loans. At March 31, 2011, the Company had $755,000 in cash, including short term deposits In order to implement the Company's basic business plan for completion of the installation of additional minibars, the Company will need additional funds.The Company's preferred method is the new business model, described in item c. above. On October 5, 2010, HOMI Industries Ltd, which is a wholly owned subsidiary of HOMI, entered into a loan agreement with Tomwood Limited, which is a BVI company, a third party company.Pursuant to this agreement, HOMI Industries will receive $2,000,000. As of March 31, 2011, the company received $1,500,000 out of the $2,000,000 mentioned above. Management believes that the above mentioned loan and continued efforts to reduce corporate expenses will provide sufficient cash for the ongoing operations of the company for the next twelve months. OFF BALANCE SHEET ARRANGEMENTS HOMI has no off balance sheet arrangements. INFLATION We do not believe that inflation has had a significant impact on our consolidated results of operations or financial condition. 19 Item 3. QUANTATATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. N/A Item 4. CONTROLS AND PROCEDURES Management is required by Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 to evaluate, with the participation of the Chief Executive Officer and Chief Financial Officer, the effectiveness of disclosure controls and procedures as of the end of the period covered by this report. Disclosure controls and procedures refer to controls and other procedures designed to ensure that information required to be disclosed in the reports we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the rules and forms of the Securities and Exchange Commission. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by us in our reports that we file or submit under the Exchange Act is accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. In designing and evaluating our disclosure controls and procedures, management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and management was required to apply its judgment in evaluating and implementing possible controls and procedures. Management, with the participation of the Chief Executive Officer and Chief Financial Officer, evaluated the effectiveness of our disclosure controls and procedures. Based on their evaluation, as of the end of the period covered by this Form 10-Q, the Chief Executive Officer and Chief Financial Officer have concluded that such disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) are effective. Changes in Internal Control over Financial Reporting There have been no changes in our internal control over financial reporting during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II.OTHER INFORMATION Item 1. LEGAL PROCEEDINGS To the best of our knowledge, as of the date hereof, there are no material pending or threatened legal proceedings to which HOMI or any of its subsidiaries is a party, or of which any of our property is subject. As of the date of this Quarterly Report, no director, officer or affiliate is (i) a party adverse to us in any legal proceeding, or (ii) has an adverse interest to us in any legal proceedings. 20 Item 1A. RISK FACTORS There have been no material changes in the risk factors described in “Risk Factors” of our Annual Report on Form 10-K for the year ended December 31, 2010. Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS During the three months ended March 31, 2010, there were no sales of unregistered equity securities. Item 3. DEFAULTS UPON SENIOR SECURITIES None. Item 4. [Removed and Reserved]. Item 5. OTHER INFORMATION None. Item 6. EXHIBITS The following exhibits are filed as part of this Form 10-Q. (a) Exhibits required by Item 601 of Regulation S-K Exhibit No. Description Certification of HOMI’s Chief Executive Officer pursuant to Rule13a- 14(a) of the Securities Exchange Act of 1934 Certification of HOMI’s Chief Financial Officer pursuant to Rule13a- 14(a) of the Securities Exchange Act of 1934 Certification of HOMI’s Chief Executive Officerand Chief Financial Officer required by Rule 13a-14(b) under the Securities Exchange Act of 1934 and Section 1350 of Chapter 63 of Title 18 the United States Code (18 U.S.C. 1350) 21 SIGNATURE In accordance with the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. Dated: May 12, 2011 By: /s/ Daniel Cohen Name: Daniel Cohen Title: President (Principal Executive Officer) Dated: May 12, 2011 By: /s/ Jacob Ronnel Name: Jacob Ronnel Title: Chief Financial Officer (Principal Accounting Officer) 22
